Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a final office action in response to the amendment filed 6/23/2021.
Claims 1-3 and 5-20 are amended.
Claims 1-20 are pending and examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 11, “the inner surface” has no antecedent basis.
In claim 17, line 11, “the inner surface” has no antecedent basis.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 12-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lynch(7,426,806; cited previously on PTO 892).
Regarding claim 20, Lynch discloses a paneled door(D2, see column 12, line 39 thru column 13, line 1, and Fig. 13), comprising: 
a provided door frame(T1, F, see column 12, lines 39-44 and Fig. 13) having a first door frame surface and an opposite second door frame surface(for adhering skins/facings thereto); 
a provided first door facing(200) having a first interior surface adhesively secured to the first door frame surface about the first door facing(see column 12, lines 39-44), and an opposite first exterior surface(see Fig. 13), the first door facing having a first panel region(planar portion 214 between portions 216 and 220); 
a provided second door facing(210) having a second interior surface adhesively secured to the second door frame surface about the first door facing(see column 12, lines 39-44) and an opposite second exterior surface, the first and second interior 
a plurality of uniform rectangular core inserts(222) extending in a vertically spaced parallel array and adhered/secured to the first interior surface and the second interior surface at the first and second panel regions(see column 12, line 59 thru column 13, line 1), each of the foam core inserts having a thickness sufficient to span the distance between the interior surfaces of the first and second door facings(see Fig. 13), the foam core inserts have a thickness that is the same as that of the door frame and a length dimension exceeding the thickness and width dimensions (see column 12, line 39 thru column 13, line 1, and Fig. 13), the core inserts are made from softboard, cardboard or similar materials(see column 12, line 66 thru column 13, line 1), the adhesives used for each of the inserts is separate from the other adhesives used and is therefore considered different.
	Lynch lacks the inserts being foam.
	Applicant’s disclosure discloses that the core inserts can be made of corrugated paper, corrugated plastic, MDF, polymeric foam, expanded polystryrene or polypropylene or polyethylene foam, and/or particle board(see paras. [0072] and [0073]) and lends no criticality in the disclosure for the use of one material for the insert over another for any specific benefit or purpose.
Therefore, the specific material chosen for the core inserts, such as foam, is considered a feature best determined by a skilled artisan given the intended use of the door and the specific design requirements thereof, such as maintaining the spacing of the facings and structural integrity so the facings do not move toward another, and any 
Regarding claims 1-7 and 12-18, Lynch discloses the door of claim 20, and therefore the method of making a door is considered obvious given the structure of Lynch, wherein the step of securing the door frame occurs during, before, or after the step of adhesively securing the inserts.

Claims 8-11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lynch as applied to claims 1 and 17 above, and further in view of Liang(U.S. Pat. Appl. Publ. 2005/0217206)
Lynch discloses the method of claims 1-7 and 12-17, but lacks the specific adhesive used for securing the foam core inserts to the first door facing is PVA and/or PSA and the adhesive securing the foam core inserts to the second door facing is hot melt adhesive.
Applicant’s disclosure lends no criticality to the specific adhesive used(see para. [0074] and [0094] and [00100]).
Liang discloses a door having facings and a door frame and core inserts adhered via PVA and hot melt adhesives(see para. [0041]).
The specific adhesive chosen for the core inserts, such as PVA, PSA or hot melt, is considered a feature best determined by a skilled artisan given the intended use of the door and the specific design requirements thereof.  For example, the specific use of the PSA because the adhesive is a more rapid setting adhesive, or the use of hot melt because of the rapid setting and good strength and environmental characteristics .

Response to Amendment
Applicant’s amendment has overcome the previous rejection of the claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 12-18 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s argument regarding claim 8-11 and 19 are not persuasive.  Applicant’s disclosure sets forth wellknown adhesives useable to adhere the core inserts and frame and facings to one another.  As discussed above, the specific adhesive chosen is considered a feature best determined by a skilled artisan.  If set up speed is a concern, then PSA and hot melt should be used.  If speed and environmental conditions are a factor then a not melt adhesive could be used.  There is nothing in the disclosure that sets forth why one adhesive would be better than another to 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETH A. STEPHAN whose telephone number is (571)272-1851.  The examiner can normally be reached on M-F 7a-1p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BETH A. STEPHAN
Primary Examiner
Art Unit 3633



/Beth A Stephan/